The appellant stands convicted of embezzlement of funds on deposit in a bank, of which he was cashier, and is sentenced to imprisonment in the penitentiary. He was indicted and tried jointly with one Robichaux, who was vice president of the bank at the time of the alleged embezzlement. Daspit's defense was that he had not committed the embezzlement, that he only knew of it after it was committed, and could not be guilty of any greater offense than that of an accessory after the fact, for having protected Robichaux by failing to expose him. Both of the defendants were convicted, but, on appeal, the conviction of Daspit was annulled and a new trial granted him because the judge had refused to charge the jury on the difference between being guilty as a principal in a crime and being guilty only as an accessory after the fact. See State v. Robichaux et al.,165 La. 497, 115 So. 728. On the second trial Daspit was convicted again of embezzlement and sentenced to imprisonment in the penitentiary, and, on appeal, the conviction was adjudged valid, but the sentence was set aside and the case was remanded to the district court for the judge to rule upon the motion for a new trial, by deciding whether in his judgment the evidence was sufficient to prove the guilt of Daspit beyond a reasonable doubt. See State v. Daspit, 167 La. 53, 118 So. 690.
The motion for a new trial was assigned for argument in the district court, and, after hearing the arguments, the judge overruled the motion on the ground that the evidence did convince him of Daspit's guilt beyond *Page 1050 
a reasonable doubt. The defendant's attorneys reserved a bill of exceptions to the ruling, which, however, presents only a question of fact as to the guilt or innocence of the defendant, as to which this court has not jurisdiction.
At the conclusion of the arguments on the motion for a new trial, and when the judge was about to pronounce judgment, one of the attorneys for the defendant requested the judge to take the matter under advisement, and to give a written statement of his findings. The judge refused both requests, and his refusal is complained of in the bill of exceptions. The complaint is not well founded. There was no reason for the judge to withhold his ruling after he had come to a conclusion. It would have served no purpose if the judge had given a written statement of his findings of fact, on the question of guilt or innocence of the defendant, for the findings were not subject to review.
The conviction and sentence are affirmed.